Citation Nr: 1422407	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative disc disease (DDD) in excess of 40 percent prior to September 1, 2009, and in excess of 20 percent on and after September 1, 2009, to include the propriety of the reduction of the disability rating for lumbosacral DDD from 40 percent to 20 percent effective September 1, 2009.

2.  Entitlement to service connection for right leg radiculopathy, to include as secondary to the service-connected lumbosacral DDD.

3.  Entitlement to service connection for left leg radiculopathy, to include as secondary to the service-connected lumbosacral DDD.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbosacral DDD.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for benign prostatic hypertrophy.

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1965 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Columbia, South Carolina.  In a June 2009 rating decision, the RO implemented a reduction of the Veteran's disability rating for lumbosacral DDD from 40 percent to 20 percent effective September 1, 2009.  In an August 2009 rating decision, the RO denied service connection for bilateral lower extremity radiculopathy.  In a July 2013 rating decision, the RO, in pertinent part, denied service connection for cervical spine DDD, a left foot disability, benign prostatic hypertrophy, and erectile dysfunction.  

The Veteran testified before the undersigned at a June 2011 videoconference hearing.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the Veterans Benefits Management System (VBMS) and on the Virtual VA system to insure a total review of the evidence.  Evidence has been received subsequent to the final consideration of the claim by the RO.  This evidence was developed and associated with the Veteran's VBMS file in connection with claims, including those remanded below, which the Board does not decide in this decision.  To the extent that these records do pertain to the issues which the Board decides below, the additional evidence is cumulative of evidence considered by the RO.  Thus, although the Veteran has not waived RO consideration of that evidence, the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

As explained below, the Board is restoring the 40 percent rating for lumbosacral DDD effective September 1, 2009; however, the issue of whether a rating in excess of 40 percent is warranted requires additional development.  Therefore, the issue of entitlement to a rating in excess of 40 percent for lumbosacral DDD, along with the issues of service connection for cervical spine DDD, a left foot disability, benign prostatic hypertrophy, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbosacral DDD did not undergo an actual improvement.

2.  The Veteran does not have a current disability of a neurological disorder of the right lower extremity.

3.  The Veteran's left lower extremity sensory neuropathy was not caused or aggravated by his service-connected lumbosacral DDD.



CONCLUSIONS OF LAW

1.  The June 2009 decision that reduced the disability rating for lumbosacral DDD from 40 percent to 20 percent, effective September 1, 2009, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).

2.  The criteria for service connection for a right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.326 (2013).

3.  The criteria for service connection for a left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reduction of the Disability Rating for Lumbosacral DDD

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected lumbosacral DDD from 40 percent to 20 percent.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 40 percent rating for lumbosacral DDD is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant and the procedural requirements set forth in 38 C.F.R. § 3.105(e) is unnecessary.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The 40 percent rating for lumbosacral DDD was in effect from July 6, 2005, to September 1, 2009, a period of less than five years.  For disability ratings in effect for less than five years, as in this case, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran was awarded the 40 percent disability rating on the basis of an August 2005 VA examination report.  The Veteran had forward flexion to 40 degrees without pain and to 55 degrees with pain.  He could extend to 10 degrees without pain and with pain to 12 degrees.  He could rotate to 30 degrees bilaterally with end-of-range pain.  He could flex laterally to 20 degrees bilaterally without pain and to 30 degrees bilaterally with pain.  The range of forward flexion was limited by repetitive use due to pain by an additional 30 degree reduction.  As reduced by the additional 30 degrees, the criteria for a 40 percent rating were met due to forward flexion of 30 degrees or less.  See 38 C.F.R. § 4.71a, General Ratings Formula for Injuries and Diseases of the Spine, Diagnostic Code 5243 (2013).

The 40 percent rating was continued after an October 2006 VA examination.  The examination report indicated that the Veteran had pain in his back when rising from a sitting to a standing position.  He denied radiating pain.  Activities of daily living increased the pain.  The Veteran had forward flexion to 30 degrees without pain.  He could extend to 5 degrees pain free.  He could rotate to 15 degrees bilaterally.  He could flex laterally to 20 degrees bilaterally.  The ranges of motion were not additionally limited by repetitive use on the examination.  No spasm and no tenderness were noted.  

The RO reduced the rating on the basis of a January 2009 VA examination.  The examination report contains range of motion test results for the thoracolumbar spine.  The Veteran reported that he had a constant low-grade pain with intermittent spasm involving the low back and buttocks.  He reported that his back pain was exacerbated by prolonged standing and sitting.  He reported some radiation into the left leg, extending down to the left foot.  On examination, the Veteran had forward flexion to 60 degrees without pain and to 75 degrees with pain.  He could extend to 15 degrees with end-of-range pain.  He could rotate to 30 degrees bilaterally with end-of-range pain.  He could flex laterally to 10 degrees bilaterally without pain and to 20 degrees bilaterally with pain.  The ranges of motion were not additionally limited following repetitive use.  Neurologically, the Veteran had intact left leg reflexes, with the right leg impaired due to a below the knee amputation.  He did not have motor deficits in the legs, excepting the right below the knee amputation.  The Veteran had spasm along the left flank and tenderness over the L4-L5 spinous processes.  

The Veteran testified before the undersigned that there was no improvement in his lumbosacral DDD.  Unlike the findings reported in the January 2009 VA examination, the Veteran testified that he had constant pain in his back that was exacerbated by activity, such as standing and sitting.  

The Board finds that the lumbosacral DDD did not undergo an improvement.  The 40 percent rating was awarded on the basis of additional functional impairment on repetitive motion.  The principle reason that the RO reduced the rating was because the January 2009 VA examination report indicated that there was no additional functional impairment on repetitive motion.  The Veteran has, however, had such additional functional impairment found during two VA examinations.  He has also competently and credibly testified that he has increased pain with standing and walking.  On the whole, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran's lumbosacral DDD had undergone an actual improvement at the time of the September 1, 2009, rating reduction.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  The Board concludes that the rating reduction was improper and orders the 40 percent disability rating restored.  

II. Service Connection for Bilateral Lower Extremity Radiculopathy

The Veteran contends that he has bilateral lower extremity radiculopathies as a result of his service-connected lumbosacral DDD.  The Veteran does not allege and the record does not otherwise suggest that the radiculopathies were manifest during service or are otherwise related to service.  For the reasons that follow, the Board finds that the radiculopathies were not caused or aggravated by the service-connected lumbosacral DDD.  The Board concludes that service connection is not warranted for bilateral lower extremity radiculopathies.

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  In any case involving aggravation of a non-service-connected disability by a service-connected disability, a baseline of severity prior to aggravation must be determined.  38 C.F.R. § 3.310.  There is no question that the Veteran is service-connected for lumbosacral DDD.  

The Veteran asserts that he has a neurological disorder of the bilateral lower extremities due to his service-connected back disability.  The Veteran has not alleged that he is a medical expert or has any relevant medical education, experience, or training.  He is a lay witness.  38 C.F.R. § 3.159(a).  Lay witnesses are competent to report what they have personally experienced, including symptoms observable by the five senses and what they have been told by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board finds, however, that the issue of whether the Veteran has radiculopathy of either lower extremity and whether such a radiculopathy was caused or aggravated by the service-connected lumbosacral DDD are not within the competency of a lay witness.  

The Veteran's lay statements consist of reports of pain radiating down both lower extremities.  Although the Veteran is competent and credible to report these sensations, he is not competent to assert that the sensations are proof of radiculopathies.  Whether pain, including radiating pain, constitutes a neurological disorder is not a matter within the realm of common lay knowledge.  This is particularly true when there are multiple confounding disorders.  For example, during his hearing before the undersigned, he complained specifically of constant pain in his left knee.  The Veteran's VA treatment records reflect a 2009 diagnosis of degenerative joint disease of the left knee.  The Veteran has also had a longstanding diagnosis of peripheral vascular disease in both lower extremities.  There is no foundation in the Veteran's testimony that would allow him as a lay person to distinguish between a neurological disorder and the other separate and distinct lower extremity diagnoses.  Moreover, the Veteran's statements and testimony in support of this appeal does not indicate that he was told by a medical expert that he had a radiculopathy of either lower extremity.  The Board concludes that the Veteran, as a lay person, is not competent to diagnosis radiculopathies or any other neuropathies of the lower extremities.  The Board also concludes that lay evidence is not competent to provide an assessment of the neuropathy's cause when the lay evidence is not competent to diagnosis the disorder initially.  The Board looks to the medical evidence for competent evidence as to whether or not separate neurological disorders exist in the bilateral lower extremities.

The Veteran's VA treatment records do not contain mentions of radiculopathy of either lower extremity.  The records do show a long history of peripheral vascular disease in both lower extremities, resulting in claudication in both legs since 2001.  The Veteran also has diabetes mellitus, type II, which led to a below the knee amputation (BKA) of the right leg in 2004.  

The Veteran was found to have a sensory neuropathy of the left lower extremity at an August 2009 VA examination.  The examiner noted the BKA in the right lower extremity, but did not find a radiculopathy or other neuropathy of the right lower extremity.  

A November 2009 VA examination report indicates that the Veteran had complaints of pain radiating down to his bilateral lower extremities.  Apart from the right BKA, the Veteran was neurologically normal, having 5/5 muscle strength, normal, symmetric deep tendon reflexes, and normal sensation.  The examiner noted that the Veteran had extensive degenerative lumbosacral spine disease, but stated that there was no clear evidence of a radiculopathy that could be related to that.  

The Board finds that the Veteran does not have a right leg neurological disorder.  Although he is competent to report pain radiating from his back into the right leg, the presence of this radiating pain is not enough to establish the presence of a separate neurological abnormality.  The November 2009 VA examination report demonstrates that, even on direct examination and in full awareness of the Veteran's complaints, a neurological disorder was not found in the right lower extremity.  As discussed, radiating pain is a component of the rating which the Veteran receives for his lumbosacral DDD.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board concludes that service connection for right leg radiculopathy is not warranted.  38 C.F.R. § 3.310.

The Board finds that the left lower extremity sensory neuropathy was not caused or aggravated by the Veteran's service-connected lumbosacral DDD.  The August 2009 VA examination report is the only medical evaluation to report that the Veteran has a left leg neurological abnormality.  That report also indicates that the symptoms and distribution of symptoms is in a high stocking pattern consistent with a diabetic neuropathy and that he does not have a radiculopathy that could be related to the lumbosacral DDD.  Given the positive diagnosis of diabetic neuropathy, the Board reads the whole report to mean that the neuropathy was not caused by the service-connected lumbosacral DDD, but was caused by a non-service-connected disease.  Although this opinion does not expressly state that the sensory neuropathy was not aggravated by the lumbosacral DDD, the Board reads the whole report to determine the examiner's rationale.  Monzingo v. Shinseki, 26 Vet.App. 97, 106 (2012).  The Board reads the statement "could be related" to mean related on any plausible basis, which would include by aggravation.  Given the negative medical opinion and the lack of competent lay evidence, the Board finds that the preponderance of the evidence is against a causation or aggravation relationship between the service-connected lumbosacral DDD and the sensory neuropathy of the left lower extremity.  Accordingly, the Board concludes that secondary service connection is not warranted.  38 C.F.R. § 3.310.

The Board has also considered whether service connection may be established for the left lower extremity neuropathy on presumptive or direct bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Peripheral neuropathy is a "chronic disease" for service connection purposes.  The Veteran does not allege and the record does not otherwise suggest that he had peripheral neuropathy during service, characteristic manifestations of peripheral neuropathy during service, continuous symptoms of neuropathy since separation from service, compensable manifestations within one year of service separation, or that the neuropathy is in any way related to any incident of service.  Thus, presumptive and direct service connection are not warranted.  Id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral lower extremity radiculopathies.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An April 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's service connection claims in June 2009.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); 38 C.F.R. § 3.159(b)(1).  

The Veteran's statements in support of the claim are of record, including testimony provided at a June 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran is in receipt of SSA disability benefits.  The RO requested copies of the medical evidence used to decide his claim for those benefits in March 2014.  The SSA responded in March 2014 that the records had been destroyed.  The Veteran has consistently reported that he receives care through VA.  He mentioned seeking a private evaluation in 2009 through a private medical care provider at his hearing before the undersigned.  Records of that evaluation are of record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was afforded a 2009 VA medical examination to obtain an opinion as to whether he had neurological disorders as the result of the service-connected lumbosacral DDD.  The examiner concluded that the Veteran did not have a neurological disorder of the right lower extremity and that the left lower extremity neurological disorder was due to a non-service-connected disorder.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

The 40 percent disability rating for lumbosacral DDD is restored, effective September 1, 2009.  

Service connection for right leg radiculopathy, to include as secondary to the service-connected lumbosacral DDD, is denied.

Service connection for left leg radiculopathy, to include as secondary to the service-connected lumbosacral DDD, is denied.
REMAND

The Board must remand the issue of a rating in excess of 40 percent for lumbosacral DDD.  The Veteran was last seen for a VA examination to assess the current severity of his lumbar spine disability in December 2010.  That VA examination report does not include an evaluation of whether the Veteran has additional functional impairment beyond that shown by a range of motion test as required under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board remands to provide an adequate VA examination.  38 C.F.R. § 3.326(a) (2013).  

The Board observes that the Veteran has been receiving treatment from Dorn VA Medical Center (MC) in Columbia, South Carolina, on an ongoing basis.  The records on file reflect treatment only through April 2011.  To correctly assess the Veteran's current disability, all records of treatment from April 2011 to the present must be considered.  Therefore, those records must be obtained for the file.

The RO issued a July 2013 rating decision denying service connection for cervical spine DDD, a left foot disability, benign prostatic hypertrophy, and erectile dysfunction.  The Veteran filed a December 2013 Notice of Disagreement.  The claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case as to the issues of service connection for cervical spine DDD, a left foot disability, benign prostatic hypertrophy, and erectile dysfunction.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Obtain the Veteran's treatment records from the Dorn VAMC concerning the service-connected lumbosacral DDD from April 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Following receipt of any outstanding treatment records, but whether or not records are received, arrange for the Veteran to undergo VA orthopedic examination for the purpose of determining the current severity of his service-connected lumbosacral DDD.  Access to the claims file and electronic folder must be made available to the examiner for review, if needed.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should conduct a thorough orthopedic examination of the lumbar spine and describe all associated symptomatology.  The examiner must document any limitation of motion, including any limitation of motion due to pain and any functional loss, including due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner must provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claim for an increased rating for lumbosacral DDD.  If the benefit sought on appeal is denied, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


